ORDER
The plaintiff’s motion for priority assignment is granted. This case is assigned to *307the October, 1980 calendar for oral argument. The defendant is directed to include in his brief answers to the following questions:
(1) Did the state in fact levy upon petitioner’s attached property in satisfaction of the judgment entered on June 27, 1967?
(2) If not, what disposition was made of the property?
(3) If so, was there a surplus resulting from sale of the premises and chattels therein?
(4) If so, why have such funds not been made available to petitioner?
(5) Why if no sale of the attached property was held, was no effort made in the course of the past 13 years to collect a debt adjudged to be due to the state?